                                           Case 5:19-cr-00521-BLF Document 33 Filed 05/12/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                                  Case No. 19-cr-00521-BLF-1 (SVK)
                                   8                     Plaintiff,                                 ORDER GRANTING
                                                                                                    DEFENDANT’S MOTION FOR
                                   9               v.                                               ISSUANCE OF SUBPOENA AS
                                                                                                    MODIFIED TO PRODUCE
                                  10     CLARENCE PETER CHAN,                                       STATE LAW ENFORCEMENT
                                                                                                    RECORDS
                                  11                     Defendant.
                                                                                                    Re: Dkt. Nos. 25, 25-1
                                  12
Northern District of California
 United States District Court




                                  13          On March 13, 2020, Defendant Clarence Peter Chan filed the instant motion asking this

                                  14   Court to issue a subpoena duces tecum to the City of Palo Alto Police Department to produce

                                  15   personnel or complaint records of six law enforcement officers. Dkt. 25-1. Defendant also filed a

                                  16   copy of the proposed subpoena. Dkt. 25-4. On April 3, 2020, the Government filed an opposition

                                  17   to the motion. Dkt. 31. Defendant filed his reply on April 14, 2020. Dkt. 32. The Court finds

                                  18   this motion suitable for decision without oral argument pursuant to N.D. Cal. Civil Local Rule 7-

                                  19   1(b). Having reviewed the arguments, the relevant law, and General Order No. 69, the Court

                                  20   GRANTS AS MODIFIED Defendant’s motion for the reasons discussed below.

                                  21          I.        BACKGROUND

                                  22          On May 28, 2018, Palo Alto Police Department officers responded to a domestic dispute

                                  23   which was alleged to have occurred at Defendant’s home. Dkt. 25-1 at 3. After arriving at the

                                  24   scene, Palo Alto Police Officers took Defendant into custody. Id. Defendant alleges that after

                                  25   being taken into custody, Officer Yolanda Clausen and Sergeant Adrienne Moore went to a

                                  26   neighbor’s house to interview various individuals about the domestic dispute. Id. Defendant

                                  27   further alleges that after he was taken into custody, Officers D. Seghetti, D. King, S. Miller, and

                                  28   Sergeant Brian Philip entered his home without a warrant. Id. Defendant alleges that after the
                                            Case 5:19-cr-00521-BLF Document 33 Filed 05/12/20 Page 2 of 7




                                   1   officers entered the home, they observed a number of possibly prohibited items and decided to

                                   2   apply for a search warrant. Id. Defendant alleges that these observations were made in violation

                                   3   of the Fourth Amendment. Id. Defendant further alleges that Sergeant Adrienne Moore

                                   4   authorized the affidavits for two search warrants based on this allegedly unconstitutional search of

                                   5   his residence. Id. at 3-4.

                                   6          Defendant intends to file a motion to suppress based on these alleged constitutional

                                   7   violations. Dkt. 25-1 at 4. He avers that the aforementioned officers are “material witnesses

                                   8   whose credibility may be called into question at an evidentiary hearing to be held on [his] motion

                                   9   to suppress evidence, and further to support his alternative motion to traverse the warrants.” Id. at

                                  10   3.

                                  11          II.     LEGAL STANDARD

                                  12          Rule 17(c) of the Federal Rules of Criminal Procedure states, in relevant part: “A subpoena
Northern District of California
 United States District Court




                                  13   may order the witness to produce any books, papers, documents, data, or other objects the

                                  14   subpoena designates. The court may direct the witness to produce the designated items in court

                                  15   before trial or before they are to be offered in evidence.” Fed. R. Crim. P. 17(c). “A subpoena for

                                  16   documents may be quashed if their production would be ‘unreasonable or oppressive,’ but not

                                  17   otherwise.” United States v. Nixon, 418 U.S. 683, 699-700 (1974). These subpoenas are “not

                                  18   intended to provide a means of discovery for criminal cases . . . [and] its chief innovation was to

                                  19   expedite the trial by providing a time and place before trial for the inspection of subpoenaed

                                  20   materials.” Id. at 698-99. Thus, in order to require production prior to trial, the moving party

                                  21   must show:
                                              (1) that the documents are evidentiary and relevant;
                                  22          (2) that they are not otherwise procurable reasonably in advance of trial by exercise
                                              of due diligence;
                                  23          (3) that the party cannot properly prepare for trial without such production and
                                              inspection in advance of trial and that the failure to obtain such inspection may tend
                                  24          unreasonably to delay the trial; and
                                              (4) that the application is made in good faith and is not intended as a general ‘fishing
                                  25          expedition.’
                                  26   Id. at 699-700. “The party seeking to issue or enforce a Rule 17(c) subpoena must demonstrate

                                  27   the relevancy, admissibility, and specificity of its request.” United States v. Johnson, No. 14-cr-

                                  28   00412-THE, 2014 WL 6068089, at *2 (N.D. Cal. Nov. 13, 2014) (citing Nixon, 418 U.S. at 700).
                                                                                         2
                                              Case 5:19-cr-00521-BLF Document 33 Filed 05/12/20 Page 3 of 7




                                   1   “Generally, the need for evidence to impeach witnesses is insufficient to require its production in

                                   2   advance of trial.” Nixon, 418 U.S. at 701-02 (citations omitted). However, such materials might

                                   3   otherwise be subject to a Rule 17(c) subpoena where they have some “other valid potential

                                   4   evidentiary uses.” Id. at 702.

                                   5            In the Northern District of California, General Order No. 69 provides an exception to the

                                   6   general bar on Rule 17(c) subpoenas for impeachment evidence. See General Order No. 69.

                                   7   General Order No. 69 permits the use of a Rule 17(c) subpoena to obtain “personnel and

                                   8   complaint records . . . of state law enforcement officers who have been or will be subpoenaed to

                                   9   testify in a federal criminal proceeding.” Id. With regards to the timing of such subpoena

                                  10   requests, General Order No. 69 provides that “[i]f the records sought relate to officers who are

                                  11   expected to testify at an evidentiary hearing regarding a pre-trial motion, the request for a

                                  12   subpoena must be filed no later than the filing date of the defendant’s motion.” Id. at 2 (emphasis
Northern District of California
 United States District Court




                                  13   added). General Order No. 69 also permits the subpoenaed party to “move to quash or modify the

                                  14   subpoena or seek an in camera review of the records.” Id.

                                  15            III.   ARGUMENT

                                  16                   A. Standing

                                  17            In his reply brief, Defendant argues that the United States lacks standing to object to a

                                  18   subpoena directed at the Palo Alto Police Department or its officers. Dkt. 32 at 2-4. “The courts

                                  19   have recognized several legitimate interests that may confer upon a party standing to move to

                                  20   quash a third party subpoena, including avoiding undue lengthening of a trial, preventing undue

                                  21   harassment of a witness, and preventing prejudicial overemphasis on a particular witness’s

                                  22   credibility.” Johnson, 2014 WL 6068089 at *3. The Court is not aware of any basis on which the

                                  23   United States has standing to oppose issuance of subpoenas to nonparty Palo Alto Police

                                  24   Department or its officers, and the United States has not asserted a basis. See United States v.

                                  25   Chavez, No. 15-cr-00285-LHK-1 (VKD), 2020 WL 377033, at * 2 (N.D. Cal. Jan. 23, 2020).

                                  26   However, as the Court invited briefing (Dkt. 26) and to be thorough, the Court will continue its

                                  27   analysis of the Nixon factors.

                                  28   ////
                                                                                          3
                                           Case 5:19-cr-00521-BLF Document 33 Filed 05/12/20 Page 4 of 7




                                   1                  B. Nixon Factors

                                   2                          1. Evidentiary and Relevant

                                   3          To satisfy his burden under Nixon, Defendant must first show that the documents he seeks

                                   4   are evidentiary and relevant. Nixon, 418 U.S. at 699. Defendant contends that the six officers’

                                   5   personnel and complaint records are material and relevant for:

                                   6
                                              1. The effective and proper preparation and presentation of the defense, including,
                                   7             defendant’s pretrial motion to suppress evidence and request for a hearing
                                                 pursuant to Franks v. Delaware;
                                   8          2. Proper cross-examination and impeachment of witnesses at the pretrial
                                                 evidentiary hearing(s);
                                   9          3. Refreshing of recollection of witnesses; and
                                              4. Discovery of additional admissible evidence.
                                  10

                                  11   Dkt. 25-1 at 8-9. He also contends that these documents may be used to attack a police officer’s

                                  12   credibility during a suppression hearing. Id. at 9.
Northern District of California
 United States District Court




                                  13          The United States’ overarching argument is that Defendant’s motion is premature because

                                  14   the motion to suppress has not yet been filed, and the impeachment evidence Defendant seeks is

                                  15   not needed for the preparation of his motion to suppress. Dkt. 31 at 2-3. The Court is not aware

                                  16   of any authority in this District that analyzes the Nixon factors to require that a motion to suppress

                                  17   be filed before the motion for issuance of subpoena to produce state law enforcement records is

                                  18   filed. Indeed, General Order No. 69 sets the deadline for the motion for issuance of a subpoena as

                                  19   the date the motion to suppress is filed, thereby implying that the motion for issuance of a

                                  20   subpoena may be filed in advance – subject, of course, to the Nixon factors.1 Thus, the instant

                                  21   motion for issuance of a subpoena is timely.

                                  22          Here, Defendant’s subpoena to the Police Alto Police Department specifically seeks

                                  23   documents and information regarding:

                                  24
                                       1
                                  25     The Court notes that in his moving papers, Defendant misquotes United States v. Martinez, No.
                                       15-cr-00575-WHO-1, 2016 U.S. Dist. LEXIS 51124, at *3 (N.D. Cal. April 14, 2016). Defendant
                                  26   includes the following language in quotation marks: “materials to be subpoenaed are relevant to
                                       the preparation for and presentation of his pretrial motion to suppress . . . .,” indicating,
                                  27   erroneously, that this District has previously determined that a motion for issuance of a subpoena
                                       is, in fact, proper for the “preparation” of a motion to suppress. Dkt. 25-1 at 9 (citing Martinez,
                                  28   2016 U.S. Dist. LEXIS 51124, at *3). This language is not contained in the Court’s opinion, and
                                       Defendant acknowledged his error in reply. Dkt. 32 at 7, fn. 5.
                                                                                           4
                                           Case 5:19-cr-00521-BLF Document 33 Filed 05/12/20 Page 5 of 7



                                               (a) Unconstitutional conduct including violations of search and seizure provisions
                                   1           under the Fourth Amendment, (b) misconduct involving moral turpitude, (c)
                                               conduct unbecoming a police officer, (d) improper police tactics, (e) dishonesty
                                   2           such as instances of conduct which might be used for the purpose of attacking
                                               credibility or character for truthfulness, (f) fabrication of charges or evidence, (g)
                                   3           creating misleading, erroneous or false reports, testimony, and/or affidavits by
                                               either omissions or misstatements of facts and (h) any other conduct reflecting on
                                   4           the credibility, veracity or potential bias.
                                   5   Dkt. 25-4 at 1. Defendant also seeks “[a]ny and all files that record any complaints lodged against

                                   6   said officer(s) by private citizens, fellow officers or personnel complaining of any misconduct.”

                                   7   Id. Subject to the exception noted below (see infra Part III.B.4), these categories of documents

                                   8   appear to be both relevant to and admissible in Defendant’s forthcoming suppression motion

                                   9   because the credibility of the testifying officers may be at issue. See United States v. Johnson, No.

                                  10   14–cr–00412–TEH–1, 2014 WL 5077299, at *1 (N.D. Cal. Oct. 9, 2014). Accordingly, the Court

                                  11   finds that the first prong of Nixon is satisfied.2

                                  12                           2. Not Otherwise Procurable
Northern District of California
 United States District Court




                                  13           Defendant must next show that the documents he seeks are not otherwise procurable in

                                  14   advance of trial by the exercise of due diligence. Nixon, 418 U.S. at 699-700. Defendant argues

                                  15   that the personnel and complaint records he seeks are in the “possession and control” of the Palo

                                  16   Alto Police Department and, “with the exception of potential information which may be obtained

                                  17   pursuant to California’s Public Records Act, cannot be acquired by due diligence except by means

                                  18   of a subpoena duces tecum.” Dkt. 25-1 at 7. In a footnote, Defendant avers that he made a public

                                  19   records act request for all publicly available records for the six police officers whose records he

                                  20   seeks and has not yet received a response. Id. at fn.6.

                                  21           The United States contends that it is still collecting, reviewing, and producing Defendant’s

                                  22   requested discovery. Dkt. 31 at 2. The United States further contends that once a briefing

                                  23   schedule is set on the motion to suppress, it “will “request a review” of the officers’ personnel files

                                  24   thus rendering the instant motion “moot.” Id. The Court finds the United States’ argument to be

                                  25   fatally vague. The United States does not state that it will subpoena the records, and without a

                                  26   subpoena it is unclear how Defendant’s motion would be rendered moot. See Johnson, 2014 WL

                                  27
                                       2
                                  28    Nothing by this Order is intended to address arguments which may be properly raised by a third-
                                       party in a motion to quash.
                                                                                       5
                                           Case 5:19-cr-00521-BLF Document 33 Filed 05/12/20 Page 6 of 7




                                   1   6068089, at *9. As the documents are not reasonably procurable because they are in the

                                   2   possession of the Palo Alto Police Department, the Court finds that the second Nixon prong is

                                   3   satisfied.

                                   4                          3. Inability to Prepare and Unreasonable Delay

                                   5           Third, Defendant must show that he cannot properly prepare for trial without this

                                   6   production and that the failure to obtain these documents may unreasonably delay the trial. Nixon,

                                   7   418 U.S. at 699-700. Defendant argues that he faces a risk of delay if the Court waits to issue the

                                   8   instant subpoena until after the suppression motion is filed and a hearing date is set. Dkt. 32 at 7.

                                   9   Defendant argues that he must complete multiple steps to obtain the information he seeks for the

                                  10   suppression motion, including serving the subpoena on the Palo Alto Police Department, allowing

                                  11   them time to respond, and conducting further litigation if the Palo Alto Police Department moves

                                  12   to quash or limit the scope of this subpoena. Id. at 8. In response, the United States restates its
Northern District of California
 United States District Court




                                  13   argument that “[o]nly after the defendant is entitled to a hearing would any potential witness

                                  14   impeachment information become relevant.” Dkt. 31 at 3. For the reasons set forth above, the

                                  15   Court remains unpersuaded by the United States’ argument and finds that Defendant has met this

                                  16   prong of Nixon as well.

                                  17                          4. Good Faith

                                  18           Finally, Defendant must show that his motion is made in good faith and is not intended as

                                  19   a “general fishing expedition.” Nixon, 418 U.S. at 699-700 (internal quotation marks omitted).

                                  20   Here, the Court does consider the fact that the suppression motion has not yet been filed, and its

                                  21   analysis of this factor is therefore heightened. In addition to the categories identified above (see

                                  22   supra Part III.B.1), Defendant’s subpoena to the Police Alto Police Department seeks “[t]he

                                  23   names, addresses, and telephone numbers of the persons who made the allegations or complaints”

                                  24   and “[t]he names, addresses, and telephone numbers of all persons, whether police officers or

                                  25   private witnesses, mentioned as witnesses to the events described in allegations or complaints.”

                                  26   Dkt. 25-4 at 1. At present, inclusion of this information appears to move beyond the bounds of

                                  27   General Order No. 69 and into the realm of a “fishing expedition” prohibited by Nixon.

                                  28   Accordingly, Defendant must limit his subpoena to exclude the names, addresses, and telephone
                                                                                         6
                                           Case 5:19-cr-00521-BLF Document 33 Filed 05/12/20 Page 7 of 7




                                   1   numbers of the persons who made the allegations or complaints and the names, addresses, and

                                   2   telephone numbers of all persons, whether police officers or private witnesses, mentioned as

                                   3   witnesses to the events described in allegations or complaints. The Court has attached the

                                   4   modified subpoena, reflecting the necessary changes, to this order as Exhibit A. Defendant must

                                   5   prepare a revised subpoena containing the changes made by the Court and submit the revised

                                   6   subpoena to the Clerk.

                                   7          IV.     CONCLUSION

                                   8          For the reasons set forth above, the Court GRANTS Defendant’s motion for issuance of a

                                   9   subpoena to the Palo Alto Police Department, as modified.

                                  10          SO ORDERED.

                                  11   Dated: May 12, 2020

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                   SUSAN VAN KEULEN
                                  14                                                               United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       7
